J-S42015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
    KHALIF SKINNER                        :
                                          :
                     Appellant            :   No. 3156 EDA 2019


         Appeal from the Judgment of Sentence Entered June 14, 2019
                In the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0004727-2018


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                    FILED NOVEMBER 24, 2020

        Khalif Skinner appeals from the judgment of sentence entered on June

14, 2019, in the Court of Common Pleas of Lehigh County, made final by the

denial of post-sentence motions on October 10, 2019. The trial court imposed

an aggregate term of 13 to 48 months’ incarceration, after a jury convicted

him of two counts of recklessly endangering another person (“REAP”). 1 The

court also found him guilty of the following summary offenses – following too

closely, driving at an unsafe speed, careless driving, and reckless driving.2 On

appeal, Skinner challenges the sufficiency of the evidence supporting his




1   18 Pa.C.S.A. § 2705.

2   18 Pa.C.S.A. §§ 3310(A), 3361, 3714(A), and 3736(A), respectively.
J-S42015-20


convictions and the discretionary aspects of his sentence. After careful review,

we affirm.

      There is very little dispute as to the facts of this disastrous accident. The

primary conflict in the litigation was whether Skinner’s actions on that fateful

date were consonant with a criminally culpable state of mind. On October 30,

2017, at approximately 5:30 p.m., Jeffrey and Chieko Flowers, from

Chesapeake,      Virginia,   were    traveling    to   their   hotel    in   West

Allentown/Fogelsville, Pennsylvania on the Route 222 bypass after spending

time with family in Allentown. Jeffrey was driving the couple’s white Toyota

Prius and Chieko was sitting in the front passenger seat.

      Traffic became heavier as it was rush hour, and they started to slow

down in speed, almost coming to a complete stop near the Krocks Road

intersection area. At that moment, a 16-foot long Penske box truck, driven by

Skinner, crashed into them from behind. The impact of the crash caused a

chain reaction, in which the Flowers’ car rear-ended a red Toyota Prius, driven

by Mary Moran.

      Prior to the accident, Skinner and his employee, Delano Bostic, were en

route to deliver furniture to a customer in Allentown. While driving, Skinner

asked Bostic to look for his phone so he could inform the customer of their

estimated time of arrival. Bostic started looking on his side of the truck when

he glanced over and saw that Skinner was also looking for the phone. Bostic

indicated that when he glanced back up, the accident occurred.


                                      -2-
J-S42015-20


       Witnesses stopped to help or seek assistance for those involved.

Pennsylvania State Police Trooper James Terry subsequently arrived at the

scene. He first interviewed Skinner. Skinner stated he thought he was going

approximately 40 miles per hour, which was below the 45 mile per hour speed

limit. He believed he had either looked down or reached down to get his cell

phone so that Bostic could call the customer. Skinner also stated that when

he looked back up, the traffic had slowed and he attempted to decrease his

speed but was unable to do so in time to avoid a collision with the Flowers’

car.

       As a result of the crash, Jeffrey died at the Lehigh Valley Hospital due

to blunt force trauma. Chieko survived, but suffered from extensive bruises

on the front of her body as well as cuts and bruises on her hands and feet.

       Skinner was charged with multiple crimes related to the incident,

including but not limited to homicide by vehicle, involuntary manslaughter,

and two counts of REAP, one each for the Flowers and Moran. At the jury trial,

both Chieko and Moran testified, as well as Trooper Terry and an accident

reconstruction expert, Pennsylvania State Trooper William Hoogerhyde.

       Trooper   Hoogerhyde    testified   that   based   on   pre-crash   data

approximately five seconds prior to impact, the Flowers’ car was traveling two

and a half miles per hour and the car was braking. He could not determine if

the brake lights were on at time of impact because they were destroyed during

the collision. Furthermore, based on a formula, the trooper was able to


                                     -3-
J-S42015-20


ascertain, to a reasonable degree of scientific certainty, that Skinner was

going a minimum speed of 36.59 miles per hour at the time of impact. Trooper

Hoogerhyde opined that Skinner’s failure to keep his eyes on the road caused

the crash. Lastly, he conceded that sun glare would have affected all drivers

at that location.

      Skinner took the stand and testified. He stated that after he found his

phone in the center console and handed it to Bostic, he looked back up and

was confronted with sun glare. Skinner averred that the sun glare obscured

his vision. In response, he started tapping on his brakes, but he could not see

the Flowers’ car until he was on top of it. He believed he was going

approximately 30 to 32 mph at the time. Skinner also indicated that due to

the weight of the truck, he could not slam on the brakes or swerve the truck

because such actions would have caused more damage than just trying to

brake.

      The following day, the jury found Skinner guilty of the two REAP offenses

and not guilty of vehicular homicide and involuntary manslaughter. The court

then found him guilty of numerous summary offenses, following too closely,

driving at an unsafe speed, careless driving, and reckless driving.

      On June 14, 2019, the court sentenced Skinner to a term of one to two

years’ imprisonment for the REAP conviction concerning the Flowers, and a

consecutive term of one month to two years’ incarceration for the REAP




                                     -4-
J-S42015-20


conviction as to Moran.3 The court imposed fines and costs regarding the

remaining convictions. Skinner filed a post-sentence motion, which was

denied on October 10, 2019. This appeal followed.

      In his first issue, Skinner contends there was insufficient evidence to

support his REAP convictions because the evidence did not demonstrate that

“he acted with the necessary criminal intent to permit these convictions to

stand.” Appellant’s Brief, at 19. Specifically, he states:

            The accident occurred in the late afternoon when the setting
      sun was clearly in the eyes of the drivers proceeding southbound
      on Route 222. Mr. Skinner testified to his being nearly blinded by
      the glare as he approached the area where other vehicles were
      slowing or stopped because of the heavy traffic and it was only at
      the last instant that he was able to see the vehicle in front of him.
      The presence of the sun glare was acknowledged in the testimony
      of Trooper Hoogerhyde when he stated that it was present for all
      the drivers at that time of day. The testimony from the same
      witness indicated that the minimum speed for Mr. Skinner’s truck
      at the time of impact was 36.59 miles per hour which was nearly
      10 miles under the applicable 45 mph for that roadway. Further,
      Mr. Skinner’s testimony was that he acted to slow the truck but
      not to swerve out of his lane as he knew the danger that could
      occur from a sudden shift of the truck either to the left or right as
      the contents of the vehicle could shift and overturn it.
      Unfortunately, this led to the impact but his action nonetheless
      showed an awareness of the dangers involved in his operating the
      vehicle and his desire to avoid a possible accident resulting from
      any hard turning of the wheel.

            There was no testimony that the truck was being operated
      in any negligent or otherwise dangerous manner or that it was
      doing nothing more than traveling with the general flow of traffic
      prior to the incident. Mr. Skinner was driving a fully functional
      vehicle with no known defects or limitations in operation.

3The court ordered that Skinner’s sentence was to be served consecutively to
a sentence he is currently serving for an unrelated matter. See N.T.,
6/14/2019, at 17.

                                      -5-
J-S42015-20



Id., at 22-23.

      We review challenges to the sufficiency of the evidence with the

knowledge that the jury is given great leeway in assessing the credibility and

weight of any evidence presented:

      The determination of whether sufficient evidence exists to support
      the verdict is a question of law; accordingly, our standard of
      review is de novo and our scope of review is plenary. In assessing
      [a] sufficiency challenge, we must determine whether viewing all
      the evidence admitted at trial in the light most favorable to the
      [Commonwealth], there is sufficient evidence to enable the
      factfinder to find every element of the crime beyond a reasonable
      doubt. [T]he facts and circumstances established by the
      Commonwealth need not preclude every possibility of
      innocence.... [T]he finder of fact while passing upon the credibility
      of witnesses and the weight of the evidence produced, is free to
      believe all, part[,] or none of the evidence.

Commonwealth v. Edwards, 177 A.3d 963, 969-970 (Pa. Super. 2018)

(quotation marks and citations omitted). Therefore, we will not disturb the

verdict “unless the evidence is so weak and inconclusive that as a matter of

law no probability of fact may be drawn from the combined circumstances.”

Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa. Super. 2007) (citation

omitted).

      A person commits the crime of REAP “if he recklessly engages in conduct

which places or may place another person in danger of death or serious bodily

injury.” 18 Pa.C.S.A. § 2705. “[REAP] requires the creation of danger, so the

Commonwealth must prove the existence of an actual present ability to inflict




                                      -6-
J-S42015-20


harm to another.” Commonwealth v. Shaw, 203 A.3d 281, 284 (Pa. Super.

2019) (citation omitted), appeal denied, 215 A.3d 964 (Pa. 2019).

      A person acts recklessly with respect to a material element of an
      offense when he consciously disregards a substantial and
      unjustifiable risk that the material element exists or will result
      from his conduct. The risk must be of such a nature and degree
      that, considering the nature and intent of the actor’s conduct and
      the circumstances known to him, its disregard involves a gross
      deviation from the standard of conduct that a reasonable person
      would observe in the actor’s situation.

18 Pa.C.S.A. §302(b)(3).

      Here, the trial judge concluded there was sufficient evidence to support

Skinner’s REAP convictions:

      Regarding the challenge to the sufficiency of the evidence, I find
      the Commonwealth presented sufficient evidence that [Skinner]
      acted recklessly. Unlike homicide by vehicle and involuntary
      manslaughter – for which [Skinner] was found not guilty –
      recklessly endangering another person does not require [him] to
      engage in an unlawful act. Rather, it requires reckless conduct.
      The Commonwealth presented evidence that [Skinner], while
      operating a box truck, looked down to find his cell phone and
      hand[ed] it to his passenger. In doing so, [Skinner] did not see
      traffic stopped in front of him and he struck Mr. Flowers[’s]
      vehicle, resulting in his death. There was sufficient evidence that
      [Skinner] was engaging in unsafe driving to a degree that placed
      others in danger of death or serious bodily injury. See
      Commonwealth v. Sullivan, 864 A.2d 1246, 1250 (Pa. Super.
      2004).

Order, 10/10/2019, at unnumbered 1-2 n.1.

      We agree with the trial court’s analysis concerning the sufficiency of

Skinner’s REAP convictions. Skinner points to evidence that weighs in his favor

– he was potentially blinded by the sun glare as he approached a heavy traffic

area, was driving approximately ten miles under the speed limit, and acted to

                                     -7-
J-S42015-20


avoid a greater accident by refraining from swerving into another lane.4

However, notably missing from Skinner’s argument is the fact that he took his

eyes off the road to search for his cell phone.

      A review of the record supports this point. Bostic, the passenger in

Skinner’s truck, testified that he saw Skinner “looking for his phone” and after

that, Bostic glanced back up and the truck struck the Flowers’ vehicle, which

then hit Moran’s vehicle. N.T., 5/14/2019, at 76. Moreover, Skinner admitted

to Trooper Terry that “he had looked down or reached down to get his cell

phone or find his cell phone so that he could hand it to the passenger of the

vehicle so that the passenger could make a phone call.” N.T., 5/15/2019, at

9. Lastly, the expert witness, Trooper Hoogerhyde, opined to a reasonable

degree of scientific certainty that, based on his review of all the evidence in

the case, Skinner “looked away from the roadway, and the crash occurred.”

Id., at 57.

      Viewing this evidence in the light most favorable to the Commonwealth,

when Skinner looked away from the road to search for his phone while

operating a loaded box truck in the middle of rush hour, the jury was entitled




4 To the extent Skinner asks this Court to reweigh the evidence in his favor,
we decline to do so. See Commonwealth v. Lewis, 45 A.3d 405, 409 (Pa.
Super. 2012) (appellant’s “argument that his version of the events was more
credible than the Commonwealth’s version goes to the weight of the evidence,
not its sufficiency.”). Additionally, the jury, sitting as the fact-finder, was free
to assess each witness’s testimony and to believe all, part, or none of the
evidence. See Commonwealth v. Golphin, 161 A.3d 1009, 1018 (Pa. Super.
2017).

                                       -8-
J-S42015-20


to find that he consciously disregarded a substantial and unjustifiable risk that

resulted from his conduct. Moreover, the evidence could reasonably support a

finding that his actions constituted “a gross deviation from the standard of

conduct that a reasonable person would observe” under the circumstances.

18 Pa.C.S.A. §302(b)(3). Accordingly, we conclude there was sufficient

evidence to support Skinner’s REAP convictions, and Skinner’s argument fails.

      In his second issue, Skinner challenges the discretionary aspects of his

sentence, claiming that his sentence for Count 3, the REAP conviction as to

the Flowers couple, exceeded the aggravated range of the Sentencing

Guidelines.5 He therefore believes the sentence constituted an abuse of

discretion because the court failed “to set forth appropriate legal or factual

reasons for the sentence and the guideline deviation.” Appellant’s Brief, at 24.

      Challenges to the discretionary aspects of sentencing do not guarantee

a petitioner’s right to our review. See Commonwealth v. Allen, 24 A.3d

1058, 1064 (Pa. Super. 2011).

      An appellant challenging the discretionary aspects of his sentence
      must invoke this Court’s jurisdiction by satisfying a four-part test:
      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.




5 We note Skinner does not raise any argument concerning his sentence
regarding the remaining REAP conviction.

                                      -9-
J-S42015-20


Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015) (citation

omitted).

      In this case, Skinner filed a timely notice of appeal, and his brief included

a statement of reasons relied upon for allowance of appeal, as is required by

Pa.R.A.P. 2119(f). See Appellant’s Brief, at 15. He also preserved the issue in

a post-sentence motion. See Defendant’s Post Sentence Motion, 6/21/2019,

at ¶¶ 17-24. Therefore, we must determine whether Skinner has raised a

substantial question.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Prisk, 13 A.3d 526,

533 (Pa. Super. 2011). “A substantial question exists only when the appellant

advances a colorable argument that the sentencing judge's actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (internal citations omitted).

      Here,   Skinner’s   argument     raises   a   substantial   question.   See

Commonwealth v. Garcia-Rivera, 983 A.2d 777, 780 (Pa. Super. 2009)

(“This [C]ourt has found that a claim the trial court failed to state its reasons

for deviating from the guidelines presented a substantial question for

review.”). Thus, we review the merits of Skinner’s claim.

      Skinner argues that “even though he was acquitted of all charges related

to the death of Mr. Flowers, … the Court nonetheless sentenced him to the


                                      - 10 -
J-S42015-20


maximum sentence … in lieu of any sentence on the more serious charges.”

Appellant’s Brief, at 24-25. Additionally, he states the trial court “failed to

adequately state its reasons on the record for imposing a sentence that

exceeded the Sentencing Guideline[s], that it disregarded relevant mitigating

facts and factors, and ... whether the factors cited by the [c]ourt for the

maximum sentence were not factors already considered in establishing the

Sentencing Guideline[s].” Id., at 25.

      We have a deferential standard of review for discretionary aspects of

the sentence claims:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      While the court is required to consider the sentence ranges set forth in

the sentencing guidelines, it is not bound by them. See Commonwealth v.

Yuhasz, 923 A.2d 1111, 1118 (Pa. 2007). The court may depart from the

“guidelines, if necessary, to fashion a sentence which takes into account the

protection of the public, the rehabilitative needs of the defendant, and the

gravity of the particular offense as it related to the impact on the life of the

victim and the community[.]” Commonwealth v. Eby, 784 A.2d 204, 206

(Pa. Super. 2001) (citation omitted). If the court imposes a sentence outside

                                     - 11 -
J-S42015-20


the guideline ranges, it must place adequate reasons for the deviation in the

record. See Commonwealth v. P.L.S., 894 A.2d 120, 129-130 (Pa. Super.

2006). Nevertheless, we only vacate an outside-the-guidelines sentence if the

“sentence is unreasonable[.]" 42 Pa.C.S.A. § 9781(c)(3).

      In making this “unreasonableness” inquiry, we consider:

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.

42 Pa.C.S. § 9781(d).

      Here, the sentencing judge had the benefit of a presentence

investigation report (“PSI”), the victim impact statements, and the probation

officer’s recommendation of an above-the-aggravated-range sentence. The

judge also heard Skinner’s own statements during allocution, and argument

from both parties. See N.T., 6/14/2019, at 2-21.

      Skinner had a prior record score of zero. See N.T. 6/14/2019, at 3. The

offense gravity score for the REAP offense was a three. See id. The standard

range was restorative sanctions to one month with a plus or minus of three

months for the aggravated and mitigated ranges. See id. The sentencing

judge sentenced Skinner above the aggravated range to a term of one to two

years’ incarceration for the REAP conviction. See id., at 16.


                                    - 12 -
J-S42015-20


      The judge explained his rationale on the record as follows:

            This sentence is in the aggravated range due to the fact that
      the victim, Jeffrey Flowers, died as a result of [Skinner’s] conduct,
      and his passenger, Chieko Flowers, was injured as a result of
      Skinner’s conduct.

             That is my reasoning for it, so if my sentence is in excess -
      - it has to be in excess of the aggravated range. This sentence is
      in excess of the aggravated range for those reasons.

Id., at 16-17. Furthermore, the judge found that while Skinner accepted

responsibility, he had to consider “not just the action but the result” in the

case, which was that one of the victims died due to Skinner’s acts. Id., at 18.

      In its order denying Skinner’s post-sentence motion, the judge

subsequently opined:

      Regarding the motion to reconsider sentence, I find I did not err
      in sentencing [Skinner]. While the sentence on count 3 was above
      the aggravated range, it was within the statutory limits, and I
      placed my reasons for deviating from the guidelines on the record.
      I considered all requisite factors in determining the sentence, and
      I had the benefit of a pre-sentence investigation report.

Order, 10/10/2019, at 1-2 n.1 (citations omitted).

      We find Skinner’s assertions are belied by the record. While Skinner

suggests that the judge disregarded certain mitigating factors, the judge had

the benefit of the PSI and we can reasonably infer the judge considered those

factors. See Commonwealth v. Walls, 926 A.2d 957, 967 n.7 (Pa. Super.

2007) (“[W]here pre-sentence reports exist, we shall continue to presume

that the sentencing judge was aware of the relevant information regarding the




                                     - 13 -
J-S42015-20


defendant’s character and weighed those considerations along with mitigating

statutory factors.”) (citation omitted).

      Our review of the record demonstrates that the judge considered the

applicable Sentencing Guidelines, and determined that an upward departure

from the guidelines was proper, particularly given the gravity of the offense

as it related to the impact on the life of Jeffrey Flowers. We find the judge

sufficiently stated his reasons on the record for imposing a sentence that

exceeded the Sentencing Guidelines.

      Furthermore, those reasons are clearly rational reasons to deviate from

the Guidelines. While the jury acquitted Skinner of the more serious charges

in this case, there is no dispute that this accident was the cause of Jeffrey

Flowers’s death. This constitutes the worst possible result of the crime of

REAP. While this result does not necessarily require a deviation from the

guidelines, it certainly is sufficient to support one. Accordingly, we cannot

conclude that the sentence imposed is excessive. Therefore, Skinner’s claim

that the sentencing judge abused his discretion in sentencing him outside the

guidelines merits no relief.

      Judgment of sentence affirmed.




                                     - 14 -
J-S42015-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2020




                          - 15 -